El Juez Asociado Senos, Aldbey,
emitió la opinión del tribunal.
José Irlanda fue denunciado por delito de acometimiento y agresión con circunstancias agravantes, imputándosele que siendo un varón adulto y de fuerzas corpulentas, voluntaria y maliciosamente, con intención de causar un grave daño *588corporal al niño de 13 años de edad Felipe E-nbero lo aco-metió y agredió con un tubo de hierro infiriéndole una he-rida contusa en la-cabeza, de carácter grave, que le produjo lá fractura y depresión del cráneo. Condenado por ese de-lito con circunstancias agravantes, interpuso este recurso de apelación.
Los motivos alegados para sostenerlo son: porque el jui-cio no se celebró en la Corte de Distrito de Ponce dentro de los 120 días siguientes a la radicación de los autos apelados de la corte municipal, sin haber existido justa causa para esa dilación; y porque no debió ser condenado con circuns-tancias agravantes porque no se probó que las heridas in-feridas eran graves, que el acusado era un varón adulto de fuerzas corpulentas ni que el agredido fuera un niño.
Los autos en apelación de la corte municipal fueron recibidos en la Corte de Distrito de Ponce el 20- de junio de 1931 y la vista como un juicio de nuevo fué señalada para el día 23 de julio siguiente. El día anterior al señalado fué vista con intervención del abogado del apelante una moción del fiscal para que el juicio fuese suspendido para otra fe-cha y la corte accedió a la petición del fiscal.
Toda la cuestión a decidir ahora sobre ese extremo es si existió justa causa para esa suspensión acordada con la opo-sición del apelante, pues si la hubo no existe el error alegado en primer término, ya que desde ella hasta el día en que luego se celebró el juicio no mediaron los 120 días a que se refiere el artículo 448, número segundo, del Código de Enjuiciamiento Criminal. El fiscal fundó su solicitud en una certificación médica de la misma fecha de su petición en la que el Dr. Pas-salacqua dice que examinó a Felipe Rubero, que la herida del cráneo está infectada y que según informes radiográficos por el Dr. A. Mayoral, existe la formación de secuestros, lo cual hace necesaria una intervención quirúrgica. En vista de esa certificación fué que la corte suspendió el juicio.
El hecho de que el agredido se encontrase en las condi-ciones que expresaba la certificación médica nos parece que *589era justa causa para la suspensión del juicio como decretó la corte inferior. En el caso de El Pueblo v. Ibern, 31 D.P.R. 917, en el que la suspensión fué decretada sin audiencia del acusado mientras un testigo esencial estaba tratando de re-cuperar su salud, se consideró que había justa causa para la suspensión del juicio. Además, se evitó con esa suspensión que celebrándose el juicio pudiera iniciarse después otro pro-cedimiento si el agredido moría como consecuencia de la he-rida infectada o de la operación quirúrgica, evitándose así también gastos para ambas partes. En consecuencia, no existe el primer error alegado.
 La ley de 10 de marzo de 1904, Estatutos Revisa-dos 5664, dice que todo acometimiento y agresión será consi-derado con circunstancias agravantes en los casos que especi-fica. Entre ellas se encuentran las siguientes: “ó* Cuando se cometiere por un varón adulto en la persona de una mu-jer o niño, o por una mujer adulta en la de un niño . . . 7-Cuando se infiere una herida grave a la persona agredida.”
En el juicio se probó que el acusado es un varón adulto, porque un testigo no contradicho declaró que tenía más de 21 años de edad, pues representa tener de 35 a 36 años. Tam-bién se probó que el agredido Felipe Rubero es un niño, por-que no solamente así fué llamado por los testigos del fiscal, por alguno de la defensa y por el abogado de ésta, sino que el policía insular Julio G-uzmán, que lo conocía desde dos años antes, declaró que tiene de 13 a 14 años de edad; y si bien es cierto que el juez de la corte dijo en una ocasión que a su parecer tiene de 14 a 16 años, también lo es que en otra manifestó que tenía de 13 a 14 años de edad. Igualmente se probó en el juicio que las heridas en la cabeza con rotura del cráneo son generalmente graves. Por consiguiente, pro-badas las circunstancias agravantes imputadas, no puede sos-tenerse tampoco el segundo y último motivo del recurso.

La sentencia apelada debe ser confirmada.